 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    J.A.J., a minor, through his mother and          No. 1:18-cv-01138-DAD-SKO
      Next Friend, CRYSTAL BOTELLO, et al.,
12
                         Plaintiffs,
13                                                     ORDER DIRECTING THE CLERK TO
             v.                                        TERMINATE PLAINTIFF SANTANA
14                                                     JUAREZ JIMENEZ
      State of California Highway Patrol Officer
15    EFRAIN JIMENEZ, et al.,                          (Doc. 43)
16                       Defendants.
17

18
            On February 10, 2020, the parties filed a “Joint Stipulation . . . Dismissing, with Prejudice,
19
     the Claims of Plaintiff Santana Juarez Jimenez,” dismissing Plaintiff Santana Juarez Jimenez’s
20
     claims with prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. (Doc. 43.)
21
            In relevant part, Rule 41(a)(1)(A) provides as follows:
22
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
23          dismissal before the opposing party serves either an answer or a motion for
24          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
25
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
26
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
27
     action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
28
 1   F.3d 688, 692 (9th Cir. 1997).

 2            Because the parties filed a stipulation of dismissal with prejudice under Rule

 3   41(a)(1)(A)(ii), this case has automatically terminated as to Plaintiff Santana Juarez Jimenez. See

 4   Fed. R. Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to TERMINATE

 5   Plaintiff Santana Juarez Jimenez.

 6            This case shall remain OPEN pending resolution of the remaining Plaintiffs’ claims.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     February 10, 2020                                /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
